Upham, J.
It is well settled that towns are not liable by the common law to support paupers, and that no implied promise can arise against them for such support. The authorities cited by the defendant’s counsel clearly sustain this position.
*355The obligation resting upon the town, then, is wholly under the provisions of the statute; and the sole provision of the statute in this respect is, that when any person in any town in this state shall be poor and unable to maintain him, or herself, such person shall be relieved and maintained by the overseers of the poor of the town where such person shall happen to be ; and in case such town is not by law chargeable with the maintenance of such poor person, they may by action recover of the town or person chargeable by law, all sums expended for the relief of such person. 1 Laws N. H. 305.
Towns can thus be made liable only through the action of their own overseers of the poor, or the overseers of the poor in those towns where persons chargeable to them may happen to reside and be relieved. No individual can recover against a town for any support rendered such poor person except when expressly employed by the overseers of the poor of such town. 9 N. H. Rep. 55, Woodes vs. Dennett; 3 Ditto 290, Lee vs. Deerfield.
The whole provision for the relief and maintenance of the poor is thus left entirely to the official responsibility and duty of the overseers of the poor; and for any gross neglect of such official duty they are clearly liable. 6 Cow. 276, Minklear vs. Rockfeller; 5 Cowen 654, Flower vs. Allen. They are not liable, however, to remunerate any charitable individual who may relieve such poor person on account of such neglect, which is the ground on which the plaintiff attempts to sustain this action. Their liability is solely to public process against them for neglect of public official duty.
It becomes unnecessary, then, to go into an examination of the evidence as to any subsisting bond given by the plaintiff, to support the pauper — or, as to the competency of the evidence offered to show a discharge of such bond. Had the case rested upon this point we should have found no difficulty in sustaining the ruling of the court. The difficulty lies beyond this. No person, on his mere individual *356responsibility or capacity, can sustain a claim against a town for relief to poor persons, even where the overseers of the poor have improperly neglected to render such support. Any authorities to the contrary rest solely on the particular provisions of their statutes in other states. 12 Mass. R. 333, Mitchell vs. Cornville.

Nonsuit entered.